        Case: 1:20-cv-07307 Document #: 12-1 Filed: 12/11/20 Page 1 of 3 PageID #:802




                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION



XYZ CORPORATION,

         PLAINTIFF,                                           CASE NO.: 1:20-CV-07307

V.
                                                              JUDGE ROBERT W. GETTLEMAN
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
                                                              MAGISTRATE JUDGE SHEILA M. FINNEGAN
         DEFENDANTS.


                              DECLARATION OF ANN MARIE SULLIVAN

            I, Ann Marie Sullivan, of the City of Chicago, in the State of Illinois, declare and state as
     follows:

            1.        I am an attorney at law, duly admitted to practice before the Courts of the State of

     Illinois and the United States District Court for the Northern District of Illinois. I am one of the

     attorneys for Plaintiff, XYZ Corporation (“Plaintiff”). Except as otherwise expressly stated to the

     contrary, I have personal knowledge of the following facts and, if called as a witness, I could and

     would competently testify as follows:

            2.        According to The Fiscal Year 2018 U.S. Customs and Border Protection (“CBP”)

     Intellectual Property Seizure Statistics Report, e-commerce sales have resulted in a sharp increase

     in the shipment of unauthorized products into the United States. Over 90% of all CBP intellectual

     property seizures were smaller international mail and express shipments (as opposed to large

     shipping containers). Id. Over 85% of CBP seizures originated from mainland China and Hong

     Kong. Id. True and correct copy of an excerpt of this report, attached hereto as Exhibit 1.




                                                       1
   Case: 1:20-cv-07307 Document #: 12-1 Filed: 12/11/20 Page 2 of 3 PageID #:803




        3.      According to a January 2011 Mark Monitor report entitled “Traffic Report: Online

Piracy and Counterfeiting,” the combined traffic to 48 sites selling counterfeit goods was more

than 240,000 visits per day on average or more than 87 million visits per year. A true and correct

copy of this report is attached hereto as Exhibit 2.

        4.      According to a 2016 report commissioned by Business Action to Stop

Counterfeiting and Piracy (BASCAP) and the International Trademark Association (INTA)

entitled “The Economic Impacts of Counterfeiting and Piracy” included findings that estimate the

value of international and domestic trade in counterfeit and pirated goods in 2013 was between

$710 -$ 917 Billion – with this figure expected to increase each year – and account for wider

economic costs associated with the effects of counterfeiting and piracy on the displacement of

legitimate economic activity, including lost tax revenue. A true and correct copy of an excerpt of

this report is attached hereto as Exhibit 3.

        5.      I understand counterfeiters use a variety of tactics to evade enforcement efforts.

Specifically, counterfeiters like Defendants in the present case will often register new domain

names or online marketplace accounts under new aliases once they receive notice of a lawsuit.

        6.      Once notice of a lawsuit is received, counterfeiters frequently move website hosting

to rogue servers located outside the United States and/or begin redirecting traffic to a different,

newly created domain name not named in the corresponding lawsuit. Rogue servers are notorious

for ignoring take down demands sent by brand owners.

        7.      I also understand that once notice of a lawsuit is received, counterfeiters such as

Defendants move funds from their PayPal accounts to off-shore bank accounts outside the

jurisdiction of this Court.

        8.      For these reasons, in the absence of an ex parte Order, Defendants could and likely

would modify registration data and content, change hosts, redirect traffic to other websites in their

                                                 2
   Case: 1:20-cv-07307 Document #: 12-1 Filed: 12/11/20 Page 3 of 3 PageID #:804




control, and move any assets from accounts in U.S.-based financial institutions, including PayPal

accounts, to offshore accounts.

       9.      Analysis of PayPal transaction logs from previous similar cases indicates that off-

shore counterfeiters regularly move funds from U.S.-based PayPal accounts to China-based bank

accounts outside the jurisdiction of this Court.

       10.     I have reviewed The Hague Convention on the Service Abroad of Judicial and

Extra-Judicial Documents in Civil and Commercial Matters, to which China is a signatory. The

Hague Convention does not preclude service by email, and the declarations to The Hague

Convention filed by China do not appear to expressly prohibit email service.

       11.     Additionally, according to Article 1 of The Hague Convention, the “convention

shall not apply where the address of the person to be served with the document is not known.” A

true and correct copy of The Hague Convention on the Service Abroad of Judicial and Extra

Judicial Documents in Civil and Commercial Matters, and a list of signatory members, are

collectively attached hereto as Exhibit 4.

       12.     For these reasons, in the absence of an ex parte Order, Defendants could and likely

would move any assets from accounts in financial institutions subject to this Court’s jurisdiction

to offshore accounts.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

        Executed on December 11, 2020, at Chicago, Illinois.


                                                       /s/ Ann Marie Sullivan
                                                       Ann Marie Sullivan

                                                       COUNSEL FOR PLAINTIFF



                                                   3
